NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           TIFFANY W., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, K.H., Appellees.

                             No. 1 CA-JV 21-0104
                               FILED 9-21-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD35549
             The Honorable Karen A. Mullins, Judge, Retired

                                  AFFIRMED


                                   COUNSEL




Law Office of H. Clark Jones LLC, Mesa
By H. Clark Jones
Counsel for Appellant


Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee
                         TIFFANY W. v. DCS, K.H.
                           Decision of the Court


                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Michael J. Brown joined.


F U R U Y A, Judge:

¶1           Tiffany W. (“Mother”) appeals the superior court’s order
terminating her parental rights to her minor child, K.H. (born in 2015). 1 For
the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In January 2018, the Department of Child Safety (“DCS”)
received a report alleging that K.H., then two-years-old, had been admitted
to the Phoenix Children’s Hospital because she was severely underweight,
such that she was diagnosed for “failure to thrive.” DCS subsequently
provided Mother a 90-day period to demonstrate her ability to care for K.H.
Failing to do so, DCS temporarily removed K.H. from Mother’s custody in
March 2018. Mother had attributed K.H.’s weight to being a “petite child”
and a “finicky” eater. Further, according to DCS, Mother struggled with
mental health issues and was unable to provide a stable environment for
K.H. In August 2018, K.H. was adjudicated dependent as to Mother and the
superior court affirmed a case plan of family reunification, which later
changed to a case plan of termination and adoption.

¶3            DCS offered Mother various reunification services, including
psychological evaluations, mental health counseling—based partly on her
diagnoses of generalized anxiety, depressive, attention deficit
hyperactivity, and personality disorders—therapeutic visitations with
K.H., and transportation to participate in services and court hearings. While
Mother largely participated in services, she continued to exhibit concerning
behavior. During visits, Mother brought expired food for K.H., failed to
appreciate K.H.’s emotional cues—becoming upset, for example, if K.H. did
not want to play—and was unable to regulate her own emotions. Related
to her mental health diagnoses, Mother inconsistently complied with her
medication regiment and had taken unprescribed medication.



1     The parental rights of K.H.’s alleged father, R.H., were also
terminated, and he is not a party to this appeal.


                                      2
                         TIFFANY W. v. DCS, K.H.
                           Decision of the Court

¶4             In August 2019, DCS moved to terminate Mother’s parental
rights under the fifteen-months’ time in out-of-home placement ground. See
Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(8)(c). A two-day contested termination
trial was held in February 2021. At trial, the ongoing case worker testified,
as well as a representative from the therapeutic-visitation agency, a doctor
who performed one of the psychological evaluations of Mother, and Mother
herself.

¶5            After taking the matter under advisement, the court
terminated Mother’s parental rights, finding clear and convincing evidence
to support termination. The court further found termination would be in
K.H.’s best interests. Mother timely appealed, and we have jurisdiction
pursuant to A.R.S. § 8-235(A) and Arizona Rule of Procedure for the
Juvenile Court 103(A).

                               DISCUSSION

¶6            Mother appeals only the court’s finding that termination of
her parental rights was in K.H.’s best interests.

¶7             To terminate a parent’s rights, the court must not only find
clear and convincing evidence to support at least one statutory ground for
termination, A.R.S. § 8-533(B); Ariz. R.P. Juv. Ct. 66(C), but must also
separately find by a preponderance of the evidence that termination is in
the child’s best interests, id., including a finding as to how the child will
either benefit from severance or be harmed by continuing the parent-child
relationship, Alma S. v. DCS, 245 Ariz. 146, 150, ¶ 13 (2018) (citations
omitted). A child may benefit if a current adoptive plan exists, see Maricopa
Cnty. Juv. Action No. JS-500274, 167 Ariz. 1, 6 (1990), or if DCS can show the
child is adoptable, Alma S., 245 Ariz. at 150–51, ¶¶ 13–14. The court may
also consider whether the existing placement meets the child’s needs and
adoption is otherwise legally possible and likely. Demetrius L. v. Joshlynn F.,
239 Ariz. 1, 3–4, ¶ 12 (2016). Ultimately, the court’s primary concern during
the best-interests inquiry is “protecting a child’s interest in stability and
security.” Id. at 4, ¶ 15 (citing Kent K. v. Bobby M., 210 Ariz. 279, 286, ¶ 34
(2005)). We do not reweigh evidence on appeal and will affirm the court’s
factual findings if supported by reasonable evidence. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

¶8             While Mother contends reasonable evidence does not support
the court’s finding that termination of her parental rights was in K.H.’s best
interests, she does not dispute the court’s best-interests findings supporting
termination. To that end, she has conceded the accuracy of these findings.



                                      3
                        TIFFANY W. v. DCS, K.H.
                          Decision of the Court

See Britz v. Kinsvater, 87 Ariz. 385, 388 (1960). The substance of Mother’s
argument amounts to her dissatisfaction with the court’s weighing of the
evidence, which we will not reweigh here. Mary Lou C., 207 Ariz. at 47, ¶ 8;
see also Dominique M. v. DCS, 240 Ariz. 96, 98, ¶ 9 (App. 2016) (explaining
that mother’s claim that DCS failed to show termination was in the
children’s best interests because she shared a bond with her children
improperly sought to have this appellate court reweigh evidence).

¶9             Here, the court found that K.H. would benefit if Mother’s
parental rights were terminated. Since July 2019, K.H. had been placed with
her current foster parents, who diligently provided for all K.H.’s needs such
that her “failure to thrive issues” disappeared. The court determined this
was the least restrictive placement because no family members were
capable or available to care for K.H. on a permanent basis. K.H.’s current
foster parents desired to adopt her and the DCS case manager testified that
K.H. was otherwise adoptable. The court also found that not terminating
Mother’s parental rights would be detrimental to K.H., since it had
concluded there was “no reasonable possibility” that Mother would ever be
able to safely parent K.H. These findings are supported by the record, and
Mother has otherwise conceded their accuracy.

                              CONCLUSION

¶10          For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4